United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.M., Appellant
and
DEPARTMENT OF THE NAVY, PUGET
SOUND NAVAL SHIPYARD, Bremerton, WA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1900
Issued: January 9, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 12, 2013 appellant filed a timely appeal from an April 3, 2013 decision of the
Office of Workers’ Compensation Programs (OWCP) which denied his claim for a recurrence of
disability. He also appealed a July 30, 2013 decision of OWCP which denied his request for
reconsideration. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUES
The issues are: (1) whether appellant met his burden of proof to establish that he
sustained a recurrence of a medical condition on November 26, 2012 causally related to the
accepted employment injury of December 11, 2006; and (2) whether OWCP properly denied his
request for reconsideration.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
This case was previously before the Board. In a September 24, 2012 decision, the Board
affirmed an August 16, 2011 OWCP decision. It met its burden of proof to establish that the
temporary aggravation of osteoarthrosis of both knees resolved by April 30, 2004, based on the
opinion of Dr. Lance Brigham, an impartial medical examiner.2 The facts of the case as set forth
in the Board’s prior decision are incorporated herein by reference.3
On November 26, 2012 appellant filed a Form Ca-2a, notice of recurrence of disability
but did not list a specific date of recurrence. He noted that the original injury was on
December 11, 2006 and he stopped work on April 30, 2004 and did not return.
By letter dated December 11, 2012, OWCP advised appellant of the factual and medical
evidence needed to establish his claim for recurrence of disability. It requested that he submit a
physician’s reasoned opinion addressing the causal relationship of his claimed disability to
specific employment factors.
Appellant submitted reports from Dr. Jean M. Walsh, a Board-certified orthopedic
surgeon, who treated him for bilateral knee pain. In a December 1, 2011 report, Dr. Walsh noted
that his history was significant for work injuries to both knees and surgeries in the 1970’s. On
examination, both knees were visually abnormal consistent with osteoarthritis, with limited range
of motion with pain and crepitus, intact sensation and motor function. On November 14, 2012
she diagnosed advanced osteoarthritis of both knees and recommended surgery. November 14,
2012 x-rays revealed severe degenerative changes of both knees.
On November 28, 2012 appellant was treated by Dr. McManus for severe secondary
osteoarthritis of the knees. Dr. McManus noted findings of gross genu varum deformity of the
right knee, limited range of motion, crepitance in all compartments, tenderness of the medial and
lateral joint line, positive patellar compression test and mildly positive anterior drawer test. With
regards to the left knee, he noted swelling, limited range of motion, markedly tender medial joint
line and crepitance in all compartments. Dr. McManus diagnosed severe post-traumatic or
secondary osteoarthritis in the medial compartment of the bilateral knees and status post bilateral
partial medial meniscectomies. He noted that appellant’s permanent work restrictions were
unchanged.
By letter dated December 11, 2012, OWCP advised appellant that the evidence submitted
in support of his claim was insufficient to establish a recurrence and requested that he indicate
when and how the recurrence of disability occurred.

2

Docket No. 12-590 (issued September 24, 2012). Dr. Brigham resolved the conflict that was created between an
OWCP referral physician and appellant’s physician, Dr. Michael McManus, a Board-certified orthopedic surgeon.
3

Appellant has an accepted occupational disease claim for bilateral carpal tunnel syndrome, claim file number
xxxxxx527. He was separated from employment on April 30, 2004 due to an inability to perform his job due to his
carpal tunnel syndrome. This claim is not before the Board on this appeal.

2

In a February 1, 2013 statement, appellant indicated that there were no intervening
injuries when his injury recurred and he was not doing anything out of the normal daily
activities.
In a February 20, 2013 decision, OWCP found that the evidence submitted did not
establish that appellant sustained a recurrence of disability causally related to his December 11,
2006 work injury.
On March 14, 2013 appellant requested reconsideration. He submitted a March 6, 2013
letter from Dr. McManus, who noted appellant’s history of bilateral knee partial medial
meniscectomies. This condition predisposed appellant to the development of secondary
post-traumatic osteoarthritis involving the medial compartment. Dr. McManus opined that
appellant sustained a work injury on December 11, 2006 which permanently aggravated his
secondary knee osteoarthritis. He advised that appellant’s condition was a permanent
aggravation not a temporary aggravation which resolved. Dr. McManus noted that since the time
of the injury appellant’s secondary knee osteoarthritis has continued to progress to end stage
osteoarthritis of the medial compartment of both knees with chronic pain and stiffness, limited
range of motion of the knee and chronic weakness and instability. He noted that appellant
required a total left knee arthroplasty. Dr. McManus diagnosed permanent aggravation of
bilateral knee severe secondary and post-traumatic osteoarthritis.
In a decision dated April 3, 2013, OWCP denied modification of the February 20, 2013
decision.
In an appeal request form dated May 17, 2013, appellant requested reconsideration. He
submitted a copy of Dr. McManus’s report dated March 6, 2013, previously of record.
In a July 30, 2013 decision, OWCP denied appellant’s request for reconsideration on the
grounds that the evidence submitted was insufficient to warrant a merit review.
LEGAL PRECEDENT -- ISSUE 1
A “recurrence of disability” means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which resulted from a previous
injury or illness without an intervening injury or a new exposure to the work environment.4
When an employee claims a recurrence of disability causally related to an accepted
employment injury, he or she has the burden of establishing by the weight of the reliable,
probative and substantial medical evidence that the claimed recurrence of disability is causally
related to the accepted injury.5 This burden includes the necessity of furnishing medical evidence
from a physician who, on the basis of a complete and accurate factual and medical history,
concludes that the disabling condition is causally related to the employment injury and supports

4

20 C.F.R. § 10.5(x).

5

Alfredo Rodriguez, 47 ECAB 437 (1996); see Dominic M. DeScala, 37 ECAB 369 (1986).

3

that conclusion with sound medical reasoning.6 An award of compensation may not be made on
the basis of surmise, conjecture or speculation or on an appellant’s unsupported belief of causal
relation.7
ANALYSIS -- ISSUE 1
OWCP accepted that appellant sustained temporary aggravation of osteoarthrosis of the
bilateral knees resolved by April 30, 2004. Appellant was separated from employment on
April 30, 2004 due to an inability to perform his job due to his carpal tunnel syndrome.8 On
November 26, 2012 he filed a notice of recurrence but did not note a date of recurrence. The
Board finds that the medical record lacks a well-reasoned narrative from appellant’s physicians
relating his claimed recurrent disability to his accepted employment injury.
Appellant submitted a November 28, 2012 report from Dr. McManus, who treated him
for severe secondary osteoarthritis of the knees. Dr. McManus noted positive findings upon
examination for both knees and diagnosed severe post-traumatic or secondary osteoarthritis in
the medial compartment of bilateral knees, status post bilateral partial medial meniscectomies.
He noted that appellant’s permanent work restrictions were unchanged. In a March 6, 2013
report, Dr. McManus noted appellant’s history of bilateral partial medial meniscectomies and
opined that this predisposed appellant to the development of secondary post-traumatic
osteoarthritis in the medial compartment. He opined that appellant sustained a work injury on
December 11, 2006 which permanently aggravated his secondary knee osteoarthritis.
Dr. McManus noted that, since that time, appellant’s secondary knee osteoarthritis has continued
to progress to end stage osteoarthritis of the medial compartment of both knee with chronic pain
and stiffness, limited range of motion of the knee and chronic weakness and instability. He
diagnosed permanent aggravation of bilateral knee severe secondary and post-traumatic
osteoarthritis. However, Dr. McManus failed to specifically address whether appellant sustained
a recurrence of disability causally related to the accepted employment condition or otherwise
provide medical reasoning explaining why any current condition or disability was due to the
employment aggravation that resolved by April 30, 2004. He did not explain how or why the
severe post-traumatic or secondary osteoarthritis in the medial compartment of bilateral knees
was related to the accepted employment injury and why it was not due to nonwork-related
factors such as age-related degenerative changes.9 The Board has found that vague and
unrationalized medical opinions on causal relationship have little probative value.10 The need for
rationale is especially important in a situation where appellant claimed a recurrence of disability
6

See Nicolea Bruso, 33 ECAB 1138 (1982).

7

Ausberto Guzman, 25 ECAB 362 (1974).

8

Matters pertaining to appellant’s carpal tunnel claim are not before the Board on the present appeal. See supra
note 3.
9

Where an employee claims that a condition not accepted or approved by OWCP was due to an employment
injury, he or she bears the burden of proof to establish that the condition is causally related to the employment
injury. Jaja K. Asaramo, 55 ECAB 200 (2004).
10

See Jimmie H. Duckett, 52 ECAB 332 (2001).

4

for an unspecified period in 2012, where he was separated from his job on April 30, 2004 and
where his accepted temporary aggravation of osteoarthrosis of both knees resolved by
April 30, 2004.11 Therefore, these reports are insufficient to meet appellant’s burden of proof.
Appellant also submitted reports from Dr. Walsh dated December 1, 2011 and
November 14, 2012, who treated him for bilateral knee pain. In a December 1, 2011 report, she
noted his history of injuries to both knees and surgeries in the 1970’s. Dr. Walsh noted both
knees were visually abnormal consistent with osteoarthritis, with limited range of motion with
pain and crepitus. He diagnosed advanced osteoarthritis of both knees and recommended
surgery. However, the Board notes that none of these reports specifically address whether
appellant sustained a recurrence of disability causally related to the accepted employment
condition or otherwise provide medical reasoning explaining how any condition or disability,
contemporaneous with Dr. Walsh’s reports, were due to the resolved employment injury. The
Board has found that medical evidence that does not offer any opinion regarding the cause of an
employee’s condition is of diminished probative value on the issue of causal relationship.12
Therefore, these reports are insufficient to meet appellant’s burden of proof.
Appellant did not otherwise submit medical evidence supporting that he sustained a
recurrence of disability causally related to his December 11, 2006 work injury.
On appeal, appellant asserts that his work-related injury caused him to have partial
medical meniscectomies which accelerated his arthritis and predisposed him to his current knee
problems. However, as noted above, the medical evidence submitted did not provide a
rationalized medical opinion explaining why his claimed recurrent condition or disability was
due to the resolved work injury. There is also no contemporaneous evidence of record
establishing such assertions.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
Under section 8128(a) of FECA,13 OWCP has the discretion to reopen a case for review
on the merits. It must exercise this discretion in accordance with the guidelines set forth in
section 10.606(b)(2) of the implementing federal regulations, which provides that a claimant may

11

To the extent that Dr. McManus’ report may be construed as supporting that appellant’s accepted condition did
not resolve by April 30, 2004, the Board notes that he was on one side of a medical conflict that was resolved by
Dr. Brigham. See supra note 2. The Board has held that a subsequently submitted report of a physician on one side
of a resolved conflict of medical opinion is generally insufficient to overcome the weight of the impartial medical
specialist or to create a new conflict of medical opinion. Daniel F. O’Donnell, Jr., 54 ECAB 456 (2003).
12

Jaja K. Asaramo, supra note 9.

13

5 U.S.C. § 8128(a).

5

obtain review of the merits of his or her written application for reconsideration, including all
supporting documents, sets forth arguments and contain evidence which:
“(1) Shows that [OWCP] erroneously applied or interpreted a specific point of
law; or
“(2) Advances a relevant legal argument not previously considered by [OWCP];
or
“(3) Constitutes relevant and pertinent new evidence not previously considered by
[OWCP].”14
Section 10.608(b) provides that any application for review of the merits of the claim
which does not meet at least one of the requirements listed in section 10.606(b) will be denied by
OWCP without review of the merits of the claim.15
ANALYSIS -- ISSUE 2
OWCP’s most recent merit decision dated April 3, 2013 denied appellant’s claim for a
recurrence of disability on the grounds that he failed to provide sufficient medical evidence to
establish that he sustained a recurrence of disability causally related to his December 11, 2006
work injury. OWCP denied his reconsideration request, without a merit review, and he appealed
this decision to the Board.
The issue presented on appeal is whether appellant met any of the requirements of 20
C.F.R. § 10.606(b)(2), requiring OWCP to reopen the case for review of the merits of the claim.
In his request for reconsideration, appellant did not show that OWCP erroneously applied or
interpreted a specific point of law. He did not identify a specific point of law or show that it was
erroneously applied or interpreted. Appellant did not advance a new and relevant legal
argument.
Appellant submitted a March 6, 2013 report from Dr. McManus. However, this report is
duplicative of evidence previously submitted and was considered by OWCP in its decision dated
April 3, 2013 and found insufficient. Evidence that repeats or duplicates evidence already in the
case record has no evidentiary value and does not constitute a basis for reopening a case.16
Therefore, this report is insufficient to require OWCP to reopen the claim for a merit review.
The Board accordingly finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(2). Appellant did not show that OWCP erroneously applied or interpreted a
specific point of law, advance a relevant legal argument not previously considered by OWCP or

14

20 C.F.R. § 10.606(b)(2).

15

Id. at § 10.608(b).

16

See Daniel Deparini, 44 ECAB 657 (1993); Eugene F. Butler, 36 ECAB 393, 398 (1984); Bruce E. Martin, 35
ECAB 1090, 1093-94 (1984).

6

submit relevant and pertinent evidence not previously considered.
§ 10.608, OWCP properly denied merit review.

Pursuant to 20 C.F.R.

CONCLUSION
The Board finds that appellant has not met his burden of proof in establishing that he
sustained a recurrence of disability causally related to his accepted condition. The Board further
finds that OWCP properly denied appellant’s request for reconsideration dated May 17, 2013.

7

ORDER
IT IS HEREBY ORDERED THAT the July 30 and April 3, 2013 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: January 9, 2014
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

